Citation Nr: 0738892	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of septorhinoplasty with right conchal 
cartilage graft.

2.  Entitlement to service connection for a scar on the right 
side of the nose.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to July 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran timely perfected an 
appeal of these determinations.  

In October 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

In November 2007, the case was advanced on the docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran does not have additional disability as to his 
residuals of septorhinoplasty with right conchal cartilage 
graft that resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault on the part of the VA, nor is it the result of an event 
that was not reasonably foreseeable.  

2.  The veteran's scar on the right side of the nose did not 
originate in service or for many years thereafter, and is not 
related to any incident of service.



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the residuals of septorhinoplasty with right conchal 
cartilage graft, claimed as due to VA treatment, are not met.  
38 U.S.C.A § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).

2.  A scar on the right side of the nose was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for compensation under 38 U.S.C.A. § 
1151, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claim.  In an April 2007 letter, the RO 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection 
including on a secondary basis, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in August 2006.  The claims were last readjudicated in June 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Moreover, in a July 2007 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of Septorhinoplasty with Right Conchal Cartilage 
Graft

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  As the veteran filed this claim in October 2004, the 
new version of the law applies to this case.  

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1)-(2) (2007).

On his claim for benefits, the veteran stated that he had 
previously undergone surgery on his nose that had a favorable 
result which lasted for about 12 years, and that he recently 
had surgery at the Tampa VA Medical Center (VAMC) that has 
left him with pain, an inability to breathe properly and a 
limited sense of smell.  

On his notice of disagreement, the veteran stated that at 
issue was whether the result of the surgery was a reasonable 
expectation, that he had never been told that the surgery 
would fail, that he had not signed a consent form and that, 
even had he signed a consent form, the form had not outlined 
the negative aspects of the surgery.  The veteran pointed to 
a May 3, 2004, VA treatment note that reflects the failure of 
the alar grafts to significantly improve the airway.  He 
stated that the surgery was designed to correct the problem, 
to provide improvement of the airway passage.  He also 
referred to the poor prognosis provided in the treatment 
note.

On his VA Form 9, the veteran stated that he is the best 
person to address his symptoms, that is in determining the 
airflow through his nose, and that he has very little or no 
airflow since the VA surgery.  He stated that the surgery was 
to correct the problem of restricted airflow and that he had 
never been informed that the surgery would have a reverse 
effect.

At his Board hearing, the veteran testified that, although 
his memory was failing him, he must have been counseled on 
the outcomes of the surgery and that he must have signed 
papers regarding the bad outcomes.

At issue is a March 11, 2004, VA surgical treatment 
consisting of septorhinoplasty and conchal cartilage graft.  
Of record is a consent form signed by the veteran on March 1, 
2004 that reflects that he would be undergoing 
septorhinoplasty with possible conchal cartilage graft to 
open the nose and repair the structure of the nose and to 
improve breathing; that the nature and purpose of the 
operation, possible alternative methods of treatment, the 
risks involved and the possibility of complications have been 
fully explained; and that no guarantees have been made 
concerning the results of the operation or procedure.  A 
March 1, 2004 treatment note reflects that the informed 
consent discussion had been completed, that the indication 
for the procedure was decreased nasal airflow and that the 
planned procedure was septorhinoplasty with possible conchal 
cartilage graft.

A March 1, 2004 treatment note also reflects that the veteran 
has a history of 
nasal obstruction with surgery 8 or 9 years ago that improved 
his breathing for 
a few years but with a steady increase in the amount of nasal 
obstruction in the 
last 5 years.  Examination showed a collapse of the internal 
nasal valves on inspiration that was noticeable externally.  
The examiner diagnosed the veteran 
with acquired nasal deformity and decreased nasal airflow, 
stated that the plan was septorhinoplasty with possible 
conchal cartilage graft and noted that the veteran had been 
educated on the risks and benefits of the surgery.

The operative report reflects no complications.  A March 19, 
2004 follow-up note reflects that the veteran was doing well 
except for extreme edema and ecchymosis.  An April 2, 2004 
note reflects that he still had considerable swelling and 
poor air inflow.  A May 3, 2004 note reflects the veteran's 
report that his nasal obstruction 
is worse than prior to surgery.  Examination showed that the 
alar support grafts failed to significantly improve his 
external valve collapse which has returned.  
The examiner stated that the veteran likely will have a poor 
outcome from his septorhinoplasty and that there has been a 
failure of the alar grafts to significantly improve his 
airway.  He added that some improvement was expected but 
overall nasal airway prognosis was poor.  A June 10, 2004 
note shows that the veteran still has obstruction of air due 
to the collapse of the soft tissue part of the nose.  Lastly, 
an August 19, 2004 note reflects the veteran's report that 
the nasal obstruction was significantly worse than before the 
surgery.

Given the above, the Board observes that that there is no 
medical evidence that the veteran suffered additional 
disability as to his residuals of septorhinoplasty with right 
conchal cartilage graft as a result of the March 11, 2004 
surgery.  The record shows that he suffered from nasal 
obstruction and nasal valve collapse prior to the surgery, 
and the record shows that he suffered from the same 
afterward.  

The Board acknowledges the veteran's contention that his 
nasal obstruction is worse than prior to surgery.  However, 
the Board observes that the medical evidence fails to show 
that there was any carelessness, negligence, lack of proper 
skill, error in judgment or similar incidence of fault on the 
part of the VA, or 
that any additional disability is the result of an event that 
was not reasonably foreseeable.  The record shows that the 
veteran was advised of the risks of the surgery and that 
there were no guarantees, and that the surgery was performed 
without complications.  Thus, the Board finds that the 
veteran does not have additional disability as to his 
residuals of septorhinoplasty with right conchal cartilage 
graft that resulted from carelessness, negligence, lack of 
proper skill, error in judgment or similar incidence of fault 
on the part of the VA, nor is it the result of an event that 
was not reasonably foreseeable.  

Thus, the legal requirements are not met for compensation 
under 38 U.S.C.A. § 1151 for the residuals of 
septorhinoplasty with right conchal cartilage graft, claimed 
as due to VA surgical treatment.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

Scar on the Right Side of the Nose

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal.

On his February 2005 claim for benefits, the veteran stated 
that he was left with scarring on his nose from the above 
septorhinoplasty.  Although this claim was developed as that 
of a scar on the right side of the nose, the veteran's 
testimony at his Board hearing indicates that the veteran is 
claiming internal scarring of the nose from the 
septorhinoplasty.  In this regard, he testified that the 
scars on the outside of the nose that he had prior to surgery 
remained the same, and referred to damage on the inside of 
the nose.

Given the above conclusion that compensation for residuals of 
septorhinoplasty is not warranted, secondary service 
connection for scarring from the septorhinoplasty is 
accordingly also not warranted.  Similarly, given the 
veteran's contention that the scarring is a residual of the 
septorhinoplasty, and after a review of the record, the Board 
finds that the scar on the right side of the nose did not 
originate in service or for many years thereafter, and is not 
related to any incident of service.  In this regard, his 
service medical records are negative for any nasal scarring.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   




ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of 
septorhinoplasty with right conchal cartilage graft is 
denied.

Service connection for a scar on the right side of the nose 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


